September    17.   1975



              The Honorable    Jim Sharon      Bearden                 Opinion    No.     H-   693
              Orange    County Attorney
              Orange    County Courthouse                              Re:       Preservation    of
              Orange,      Texas 77630                                           records    by county
                                                                                 treasurer.
              Dear   Mr.    Bearden:

                  You have asked       our opinion   on the following        questions:

                             1.   How many  years must the county treasurer
                        retain cancelled bonds and coupons before they may
                        properly  be destroyed?

                            2.  Must a commissioners     court order be entered
                        to authorize  the destruction of such bonds and coupons;
..~ -.                  and if destruction  may be ,properly ordered,  should
         -.             photo copies be made and retained?

                             3. How many years should           county warrants           be
                        retained and kept of record?

                           4.  How long should outstanding  uncashed county
                        warrants be kept on the treasurer’s  outstanding war-
                        rant list, and should outstanding warrants be voided
                        at some point of time or should stop payment orders
                        be entered as to such warrants?

                   There is a paucity of legislation       dealing with the maintenance    and
               retention of.records    by the county treasurer.       Article 1941(a), V. T. C.S.,
               pertains to the records     of county clerks, county recorders       and clerks of
               county courts and requires       that official public records   of such officers
               be retained in their original form for at least five years after microfilming.
               This article does not apply to tbe records kept by the county treasurer,            and
               the enactment    of this arficle   by Acts 1971, 62nd Leg.,    ch. 866, p. 2716,




                                                         p.   3008           .
                                                                                                 .

The Honorable      Jim Sharon     Bearden,        page 2   (H-693)




provided   that’earlier   duplication of records     statutes were repealed
“to the extent of conflict only. ” A previous       duplication and destruc-
tion statute.  article  6574b,   V.T. C.S.,    provided for the photographing
and limited destruction      of original records    of all county “public
records. ” Since the county treasurer         is not included within article 1941(a),
article 6574a would control the microfilming          of the public records   of the
treasurer    and the possible    destruction   of the original records.    Attorney
General Opinion H-523       (1975).   See Attorney General Opinion M-1240        (1972).
which applies article 6574(a) tothe county tax collector          and holds that
“motor vehicle receipt records are public records and must be preserved
for five years” and that the other provisions         of the statute must be com-
plied with, including  the author.ization  of the commissioners              court   for
the duplication  and destruction   of the original records.

     However,     we are of the opinion that cancelled           bonds and bond coupons
and cancelled     warrants      do not come within the purview of article 6574a
which would require that they perpetually              be preserved      either in original
or photographic       form.      Both bonds and county warrants are evidences
of indebtedness      and their existence,        face values and’tenor are recorded
by the treasurer       (articles    1626, 1627 and 1709a, V. T. C. S. ). Where a
warrant is issued to pay a claim.            it must be charged to the fund upon
which it is drawn and entered in a warrant register                (articles   1709a and
1662, V. T. C. S. ); Honeycutt v. State, 199 S. W. 2d 657 (Tex. Crim.App.
1947).     Likewise,     bonds must be registered        with the county treasurer
(article 724, V. T. C. S. ) and he must keep a record of the receipts                  from
the sale of bonds and the payments of interest and principal (article                    7520,
 V. T. C. S. ) Moreover,         the county depository     maintains     records   on bond
issues and other county moneys (article 778n. 7780 and 2554, V. T. C. S. ),
 and the county auditor continually           checks the operations      of the county
 treasurer    and makes his own reports on expenditures               and receipts
 (articles   1653-1656.     1660-1665.    1709a, V. T.C.S.     ). Thus, in the case of
 both warrants      and bonds, there are ample records available               to show the
 presentment     of claims and bonds for payment and the payments                  of claims
 and bond ,obligations,       obviating the necessity      of keeping cancelled ,bonds
 and warrants      for all time.      Indeed, the legislature      has expressly      coun-
 tenanced the destruction          of bonds where authorized       but unsold bonds are
 ~revoked and cancelled        pursuant to article 717g, V. T. C. S. And express
 authorization     to destroy cancelled        checks and vouchers in the control of
  the auditor is given by article 1651, V. T. C. S.




                                             p.   3009
       The Honorable   Jim Sharon    Rearden.    page 3   (H-693)




           We therefore  are of the opinion that cancelled  bonds, bond coupons
       and county warrants need,. not be retained by the treasurer     indefinitely.
       Such documents may be destroyed     without photocopying   after their
       retention for a reasonable  time without a commissioners      court order.

           However,    article 1651 bestows upon the auditor “the general over-
       sight of all books and records    of all the officers  of the county” and the
       treasurer   should cooperate with the auditor by retaining cancelled bonds
       and warrants    for a period of time which will permit proper auditing pro-
       cedures to be accomplished.       Additionally,   cooperation  with the commis-
       sioners   court is desirable  inasmuch as the court has the obligation to
       “audit and settle all accounts against the county and direct their payment.        I’
       Subparagraph     10 of article 2351, V. T. C. S.   The approval of the destruc-
       tion of records would avoid any possible       violation of section 37.1013).
       Penal Code, prohibiting       the destruction of a “governmental    record. ”
       Moreover,     in the case of bonds and bond coupons,      good administrative
       practice would suggest the retention of the bonds and cancelled          coupons
       of a particular   issue until all the coupons and bonds of that issue have
       been paid and,the entire. series has been retired and cancelled.
- -,        -.

            In the case of outstanding warrants which have not been presented
       for payment,    there is no statutorily     required period of time before a
       treasurer    can void these outstanding obligations       although,  once again,
       good administrative     procedure    would seem to require the setting of time
       limits by a joint decision of the treasurer        and the auditor even though
       the auditor’s   agreement    is not legislatively    required.   Attorney General
       Opinion WW-154      (1957).   If and when outstanding warrants are voided on
       the books of the treasurer,      a stop payment request should be made to
       the county depository     to avoid possible     payment of these voided obligations.

                                    SUMMARY

                 3. Subject to sound administrative       practice as indicated
                herein,   cancelled  bonds, bond coupons and county warrants
                may be destroyed      by the county treasurer     without the
          .     necessity   of duplicating    such instruments.    There is no
                statutorily  required    retention time so long as they are
                retained long enough to permit the, county auditor to
                complete his auditing duties and no order of the commis-




                                            p.   3010
The Honorable   Jim Sharon     Bcarden,       page 4    (H-693)




        sionera court is required     before their destruction
        can be accomplished.     However,      good administrative
        practice ‘suggests  that the treasurer     consult and
        confer with the auditor and the commissioners          court
        before destroying   cancelled    instruments    and that, in
        the case of bonds, destruction      of a particular  issue
        should be postponed until the entire series has
        matured,   been paid and cancelled.

            Outstanding warrants,     which have not been
        presented  for payment,    may be voided by the trea-
        surer after a reasonable    time.  A request to the
        county depository   to stop payment should be made
        at the time of voiding the warrants.


                                              Very   truly   yours,




APPROVED:




DAVID   M.   KENDALL,     First   Assistant




C. ROBERT HEATH.         Chairman
Opinion Committee

   .




                                       p.   3011